UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-6124



JERRY W. NELSON,

                Petitioner - Appellant,

          v.


LIEBER CORRECTIONAL INSTITUTION; HENRY MCMASTER,       Attorney
General; WARDEN, LIEBER CORRECTIONAL INSTITUTION,

                Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cv-02422-HMH)


Submitted:   April 17, 2008                 Decided: April 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry W. Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerry W. Nelson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his successive 28 U.S.C. § 2254 (2000) petition.             We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”        Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

October 10, 2006.     The notice of appeal was filed on December 27,

2007.*   Because Nelson failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.    We    dispense    with   oral   argument because the




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                   - 2 -
facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.


                                                                      DISMISSED




                                     - 3 -